 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                                CENTRAL DISTRICT OF CALIFORNIA
 9                                         WESTERN DIVISION
10

11   VICTOR LEE SEVERANCE,                       )    No. LA CV 18-10348-VBF-PLA
                                                 )
12                     Plaintiff,                )    ORDER
                                                 )
13                 v.                            )    Overruling Plaintiff’s Objections and
                                                 )    Adopting the Report & Recommendation:
14   MS. GRACE PAVLOVIC and MR. NED L. )
     GAYLORD, in individ. & official capacities, )    Dismissing the FAC With Prejudice;
15                                               )    Directing Entry of Separate Final Judgment;
                        Defendants.              )    Terminating and Closing the Case (JS-6)
16

17

18          Pursuant to 28 U.S.C. § 636(b)(1) subsections B and C, the Court has reviewed the First
19   Amended Complaint, see CM/ECF Document (“Doc”) 5; the United States Magistrate Judge’s
20   Report and Recommendation (“R&R”) issued pursuant to Fed. R. Civ. P. 72(b)(1) on February 4,
21   2019 (Doc 8); plaintiff’s timely February 20, 2019 Objections to the R&R pursuant to Fed. R. Civ.
22   P. 72(b)(2); and the applicable law. The defendants did not respond to the objections within the
23   time allotted by Fed. R. Civ. P. 72(b)(2), nor did they seek an extension of time to do so. As
24   required by Federal Rule of Civil Procedure 72(b)(3), the Court has engaged in a de novo review
25   of those portions of the R&R to which the plaintiff has objected with sufficient specificity. Finding
26   no defect of law, fact, or logic in the R&R, the Court will accept the Magistrate Judge’s findings
27   and conclusions and implement his recommendations.
28
 1                                              ORDER

 2         Plaintiff Severance’s objection [Doc #9] is OVERRULED.

 3         The Report and Recommendation [Doc #8] is ADOPTED.

 4         The First Amended Complaint is DISMISSED with prejudice (without leave to amend).

 5         Final judgment shall be entered consistent with this Order. As required by Fed. R. Civ. P.

 6   58(a), judgment will be entered as a separate document.

 7         The case shall be TERMINATED and closed (JS-6).

 8         IT IS SO ORDERED.

 9

10   Dated: March 4, 2019

11

12
                                                          The Honorable Valerie Baker Fairbank
13                                                          Senior United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
